Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Unula Boo Shawn Abebe appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2012) complaint for failure to comply with the court’s discovery order under Fed.R.Civ.P. 37(b)(2) and 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abebe v. Green, No. 5:ll-cv-02750-RMG (D.S.C. July 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.